Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification dated 9/21/2021 has been entered by the examiner.
Response to Amendment
Claims 1-17, 21-22, 25, 28-31 are pending in view of the amendments filed 9/21/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 21-22, 25, 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 17, 21-22, 25, 26, 28 of U.S. Patent No. 11137601.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in view of the U.S. Patent.

The table below helps illustrate the double patenting rejection:
Claims 1, 6, 7, 17, 22 of the US Patent No. 1137601
Claim 1 of the Instance Application
1) A method of operating a virtual experience, comprising: 
operating a server to communicate with a first user computing environment, the first user computing environment coupled to a first display, the first user computing environment configured to generate a first camera view corresponding to a location of a first camera within a maze, the first camera view viewing an environment displayed in the first display; 




and operating the server to communicate with an actor computing environment, the actor computing environment coupled to an actor display, the actor computing environment configured to generate an actor interface, the actor interface providing a link whereby an actor activating the link may access and control an actor avatar situated or instantiated in an action pocket or instantiation point within the environment, wherein the actor interface further displays one or more entries, and wherein a display of a particular entry is instantiated based on a user game object associated with the first user computing environment interacting with a respective particular trigger within the environment, wherein the user game object is associated with a collider and the particular trigger is associated with a trigger area or trigger volume, and wherein the interacting with a respective particular trigger includes the collider intersecting with the trigger area or trigger volume
A method of operating an augmented reality experience, comprising: 
operating a server to receive data about a maze from a first user computing environment, the data about the maze associated with a user desired locale, and wherein the received data is video data or layout data; operating the server to communicate with the first user computing environment, the first user computing environment coupled to a first augmented reality display;



operating the server to process the received data to determine locations of one or more action pockets or instantiation points in the maze; 
and operating the server to communicate with an actor computing environment, the actor computing environment coupled to an actor display, the actor computing environment configured to generate an actor interface, the actor interface providing a link wherein an actor activating the link may access and control an actor avatar situated or instantiated in an action pocket or instantiation point within the maze, 
wherein the actor interface further displays one or more entries associated with user game objects, and wherein an entry is displayed on the actor interface based on a user or user game object associated with the first user computing environment interacting with a respective particular trigger within the maze, wherein the particular trigger is associated with a trigger area or trigger volume defined in the maze, 
wherein the interacting with a respective particular trigger includes intersecting with the trigger area or trigger volume, 


6. The method of claim 4, wherein the virtual or augmented reality headset associated with the actor and coupled to the actor computing environment is configured to generate an actor view within the environment associated with the activated link.
and capturing actions of the actor using the actor computing environment, and operating the server to display a representation of the captured actions within the maze such that movements of the actor are rendered on the first augmented reality display as movements of the actor avatar, whereby the actor avatar appears to a user to be acting within the maze.
7) The method of claim 6, wherein the actor view is associated with the location and orientation of the actor avatar, or wherein the actor view is associated with the action pocket.


17. The method of claim 1, wherein the environment is generated using video data.
22. The method of claim 1, further comprising operating the server to receive one or more user settings from the first user computing environment, and wherein the received one or more user settings are used to control at least in part an appearance of the actor avatar or of the environment, or further comprising operating the server to receive data about the maze from the first user computing environment, the data. about the maze associated with a user desired locale.


Hence, as illustrated in the table above, the only difference between claim 1 of the instance application and claims 1, 6, 7, 17, 22 of the U.S. Patent is whereby the actor appears a user to be acting in the maze.  However, this is obvious in view of the U.S. Patent as the patent claims controlling an actor avatar situated or instantiated in an action pocket or instantiation point within the environment, configured to generate an actor view within the environment associated with the activated link, and receive one or more user settings from the first user computing environment, and wherein the received one or more user settings are used to control at least in part an appearance of the actor avatar or of the environment.  Thus, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a user interacting within an environment and viewing the environment would see the appearance of an actor avatar that is within the same environment and acting within that environment.  Thus, claim 1 of the instance application is not patentably distinct from claims 1, 6, 7, 17, 22 of the U.S. Patent.
The table below helps illustrate the mapping of the double patenting rejection between the other claims of the instance application with the claims of the U.S. Patent.
U.S. Patent No. 11137601
Instance Application.
1, 6, 7, 17, 22
1, 29, 30, 31
2-7
2- 7
9-15
9-15
27
16
4
17
21-22
21-22
25
25
28
28


Claims 1-17, 21-22, 25, 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-20, 23, 25-27 of Co-pending Application 17/507945 (US 20220043263).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in view of the Co-pending Application.  This is a provisional nonstatutory double patenting rejection.

The table below helps illustrate the double patenting rejection:
Claim 1 of the Co-pending Application
Claim 1 of the Instance Application
A method of operating an augmented reality experience, comprising: operating a server to receive data about a maze from a first user computing environment as a first user traverses the maze, the first user computing environment coupled to a first augmented reality display, and wherein the received data is data indicating a layout of the maze; operating the server to process the received data to determine locations of one or more action pockets or instantiation points in the maze; 






operating the server to communicate with an actor computing environment, the actor computing environment coupled to an actor display, the actor computing environment configured to generate an actor interface, the actor interface providing a link wherein an actor activating the link may access and control an actor avatar situated or instantiated in the action pocket or instantiation point within the maze, wherein the actor interface further displays one or more entries associated with users or user game objects, and wherein an entry is displayed on the actor interface based on the first user or a user game object associated with the first user, and first user computing environment, and first augmented reality display, entering the maze or interacting with a particular trigger within the maze, wherein the particular trigger is associated with a trigger area or trigger volume defined in the maze, and wherein the interacting with the particular trigger includes the first user or user game object intersecting with the trigger area or trigger volume; 

operating the server to display an inverted view on the actor display, the inverted view providing a simulated view for the actor in a direction from the action pocket or instantiation point at least partially towards the first user or user game object, the inverted view based on the received data about the maze, a location of the first user, and the location of the action pocket or instantiation point within the maze; and capturing actions of the actor using the actor computing environment, and operating the server to display a representation of the captured actions on the first augmented reality display such that movements of the actor are rendered on the first augmented reality display as movements of the actor avatar, whereby the actor avatar appears to a user to be acting within the maze
A method of operating an augmented reality experience, comprising: operating a server to receive data about a maze from a first user computing environment, the data about the maze associated with a user desired locale, and wherein the received data is video data or layout data; operating the server to process the received data to determine locations of one or more action pockets or instantiation points in the maze; 
operating the server to communicate with the first user computing environment, the first user computing environment coupled to a first augmented reality display; 




and operating the server to communicate with an actor computing environment, the actor computing environment coupled to an actor display, the actor computing environment configured to generate an actor interface, the actor interface providing a link wherein an actor activating the link may access and control an actor avatar situated or instantiated in an action pocket or instantiation point within the maze, wherein the actor interface further displays one or more entries associated with user game objects, and wherein an entry is displayed on the actor interface based on a user or user game object associated with the first user computing environment interacting with a respective particular trigger within the maze, wherein the particular trigger is associated with a trigger area or trigger volume defined in the maze, and wherein the interacting with a respective particular trigger includes intersecting with the trigger area or trigger volume, and capturing actions of the actor using the actor computing environment, 


and operating the server to display a representation of the captured actions within the maze such that movements of the actor are rendered on the first augmented reality display as movements of the actor avatar, whereby the actor avatar appears to a user to be acting within the maze


Hence, as illustrated in the table above, the 1 of the Co-pending Application anticipates the claims of the instance application, and thus are rejected under obviousness-type double patenting.  
The table below helps illustrate the mapping of the double patenting rejection between the other claims of the instance application with the claims of the Co-pending Application:
Co-pending Application
Instance Application.
1, 23, 25-27
1, 29-31
6-9
2-5
10
6-8
8
9-11
11-16
12-17
17-20
21-22, 25, 28


Allowable Subject Matter
Claims 1-17, 21-22, 25, 28-31 are rejected, but would be allowable in view of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616